Case 1:18-cv-05088-JBS-KMW Document 33 Filed 02/08/19 Page 1 of 2 PageID: 583




                                                   [Dkt. Nos. 24 and 27]

                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

  KEVIN SMITH,

                        Plaintiff,

              v.                        Civil No. 18-5088-JBS-KMW

  BURLINGTON COUNTY, et al.,

                        Defendants.


                                   ORDER

            This matter comes before the Court as a result of

correspondence dated January 4, 2019 [Dkt. No. 24] and January 27,

2019 [Dkt. No. 27] from Justin C. Bonus, Esquire, seeking an

extension of time to serve Defendant Marshal Shawn Gorlin; and for

good cause shown:

            IT IS this 8th day of February, 2019, hereby,

ORDERED that Plaintiff’s requests are DENIED without prejudice, as

Plaintiff has not complied with the requirements set forth in Local

Civil Rule 7.1.     Plaintiff’s “motions” do not include an attached

proposed order as required by Local Civil Rule 7.1(e), which

requires that “[a]ll filed motions shall have annexed thereto a

proposed order.” Moreover, as set forth in Assistant U.S. Attorney

Anne B. Taylor’s February 6, 2019 Letter, [Dkt. No. 32], Plaintiff

failed to complete service in accordance with Fed. R. Civ. P.
Case 1:18-cv-05088-JBS-KMW Document 33 Filed 02/08/19 Page 2 of 2 PageID: 584




4(i)(1)-(3).     Plaintiff is again encouraged to review the Local

Civil and Criminal Rules of the United States District Court for

the District of New Jersey, as well as the Federal Rules of Civil

Procedure. And it is further ORDERED that pursuant to Fed. R. Civ.

P. 4(i)(4), Plaintiff may file another motion seeking an extension

of time to serve Defendant Marshal Shawn Gorlin, however, Plaintiff

must comport with the Rules—for further guidance Plaintiff is

encouraged to review Ms. Taylor’s Letter.


                                      s/ Karen M. Williams
                                      KAREN M. WILLIAMS
                                      United States Magistrate Judge

cc:   Hon. Jerome B. Simandle
